AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         NorthernDistrict
                                                     __________   Districtofof__________
                                                                               Ohio

                  United States of America                            )
                             v.                                       )     Case No. 3:18mj5420
                       Torrece Troutman                               )
                                                                      )
                             Defendant                                )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:

Place: 1716 Spielbusch Ave                                                 Courtroom No.: 312

                                                                           Date and Time: 12/21/18 10:00 am


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          12/12/2018                                                                  s/James R. Knepp, II
                                                                                               Judge’s signature



                                                                             James R. Knepp, II, United States Magistrate Judge
                                                                                             Printed name and title
